        Case 1:20-cv-00115-TJC Document 21 Filed 01/04/21 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


JOEL T. KOSTA,                                    CV 20-115-BLG-TJC

                    Plaintiff,
                                                  ORDER OF DISMISSAL
vs.                                               WITH PREJUDICE

ALLSTATE FIRE AND CASUALTY
INSURANCE CO.,

                    Defendant.


      Pursuant to the parties’ Stipulation for Dismissal With Prejudice (Doc. 20),

and good cause appearing,

      IT IS HEREBY ORDERED that this action is dismissed with prejudice, with

each party to bear their own attorneys’ fees and costs.

      DATED this 4th day of January, 2021.

                                       _______________________________
                                       TIMOTHY J. CAVAN
                                       United States Magistrate Judge




                                          1
